                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

EDWARD ALBERT STENBERG,

      Plaintiff,                                 Case No. 20-cv-10674
                                                 Hon. Matthew F. Leitman
v.

CORIZON HEALTH, INC., et al.,

     Defendants.
__________________________________________________________________/

       ORDER TERMINATING DEFENDANT ERICA HERRMAN’S
           MOTION TO DISMISS AS MOOT (ECF No. 59)

      On October 2, 2020, Defendant Erica Herrman filed a motion to dismiss the

claims brought against her in Plaintiff Edward Albert Stenberg’s Complaint. (See

Mot. to Dismiss, ECF No. 59.) After Herrman filed that motion, Stenberg filed a

First Amended Complaint. (See First Am. Compl., ECF No. 74.) And Herrman has

now filed a motion for summary judgment with respect to the claims raised in that

amended pleading. (See Mot. for Summ. J., ECF No. 88.) Accordingly, Herrman’s

initially-filled motion to dismiss is now moot. The Court therefore TERMINATES

that motion (ECF No. 59) WITHOUT PREJUDICE AS MOOT.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: May 28, 2021

                                       1
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 28, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
